DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-19 are in condition for allowance because the prior art does not teach or suggest the claimed method of fabricating a circuit element, system and non-transitory computer readable medium that comprises receiving a first lithography mask write file comprising mask information characterizing at least one mask feature; generating a uniformity function configured to modify the mask information characterizing the at least one mask feature to compensate for a non-uniform deposition process, wherein generating the uniformity function comprises: (a) deriving one or more geometric arguments that determine a geometric relationship between a set of one or more deposition parameters and a resulting effect the deposition parameter has on a deposition, (b) deriving, from a calibration process, an empirical function that characterizes how deposition data varies as a function of the set of one or more deposition parameters, or (c) a combination of (a) and (b); applying the uniformity function to the first lithography mask write file to obtain a first modified lithography mask write file; and providing the first modified lithography mask write file.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724